DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 03/31/2021.  Claims 1-12 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 and 20 of U.S. Patent No. 10,996,912. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current are included in patent application No. 10,996,912.
claim
Current application (17/219,100)
claim
U.S. Patent No. 10,996,912
8
A tiled display device, comprising: 10
13
A tiled display device, comprising:
8
a driving substrate;
13
a driving substrate;
8
a plurality of display panels disposed on the driving substrate; and
13
a plurality of display panels disposed on the driving substrate; and
8
a controller electrically connected to the driving substrate via a circuit board, and the controller driving the plurality of display panels via the driving substrate to enable each display panel to display a sub-frame,
13
a controller electrically connected to the driving substrate via a circuit board, and the controller driving the plurality of display panels via the driving substrate to enable each display panel to display a sub-frame, all sub-frames being tiled as one frame,
8

13
wherein the display panels comprise: a first display panel that starts displaying first and a last display panel that starts displaying last, the first display panel displays the sub-frame at a first time point, the last display panel displays the sub-frame at a last time point, and the first time point and the last time point satisfy an equation:
  
    PNG
    media_image1.png
    18
    246
    media_image1.png
    Greyscale
 
where T1 is the first time point, Tm is the last time point, H2 is a refresh rate of each of the display panels, and M is a number of the display panels, wherein the circuit board is electrically connected to the driving substrate and,
8
wherein, in a normal direction of the driving substrate, a part of the circuit board is overlapped with the driving substrate and another part of 15the circuit board is not overlapped with the driving substrate.
13
wherein, in a normal direction of the driving substrate, a part of the circuit board is overlapped with the driving substrate and another part of the circuit board is not overlapped with the driving substrate




9
wherein the plurality of display panels are arranged in juxtaposition
20
 wherein the plurality of display panels are arranged in juxtaposition


As shown in the above table, claims 13 and 20 of U.S. Patent No. 10,996,912include (and therefore anticipate) all the limitations of claims 8 and 9 of the current application, and claims 13 and 20 of the U.S. Patent No. 10,996,912 is a narrower versions of claims 8 and 9 of the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. 2017/0148374).
Regarding claim 8, Lee teaches: A tiled display device ([0003]... “tiled display apparatus”), comprising: 
a driving substrate (flexible substrates 4102, 4104, 4106 and 4108 ); 
a plurality of display panels disposed on the driving substrate ([0018]... “the display apparatus may further include a controller outputting a control signal to the display panel driver”); and 
10a controller electrically connected to the driving substrate via a circuit board ([0018]... “controller”), and the controller driving the plurality of display panels via the driving substrate to enable each display panel to display a sub-frame (Fig. 8; [0018]... “the display apparatus may further include a controller outputting a control signal to the display panel driver”), wherein, in a normal direction of the driving substrate (flexible substrates 4102, 4104, 4106 and 4108 ), a part of the circuit board is overlapped with the driving substrate and another part of 15the circuit board is not overlapped with the driving substrate (as shown in Fig. 8 part of the printed circuit boards 2002, 2004, 2006 and 2008 partially overlapped with flexible substrates 4102, 4104, 4106 and 4108).

Regarding claim 9 Lee teaches the invention of claim 8 as discussed above. Lee further teaches: wherein the plurality of display panels are arranged in juxtaposition (see display panels 1002 and 1004 in Figs. 7 and 8).

Regarding claim 10 Lee teaches the invention of claim 8 as discussed above. Lee further teaches: wherein each of the plurality of display panels comprises a pixel array ([0069]-[0070]... “The display panel 100 includes a plurality of pixels... The pixels may be disposed in a matrix form”).

Regarding claim 11 Lee teaches the invention of claim 8 as discussed above. Lee further teaches: wherein the plurality of display panels comprise a first display panel and a second display panel disposed adjacent to the first display panel (see display panels 1002 and 1004 in Figs. 7 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2017/0148374) in view of Ma (U.S. 2018/0233091).
Regarding claim 1, Lee teaches: A tiled display system ([0003]... “tiled display apparatus”), comprising: 
a plurality of circuit boards (printed circuit boards 2002, 2004, 2006 and 2008 in Fig. 8); 
a plurality of display devices (display panels 1002, 1004, 1006 and 1008 in Fig. 8) electrically connected to each other via 5the plurality of circuit boards (see Fig. 8); and 
a controller ([0018]... “the display apparatus may further include a controller) driving the plurality of display devices to enable each display device to display a sub-frame (Fig. 8; [0018]... “the display apparatus may further include a controller outputting a control signal to the display panel driver”), wherein the plurality of display devices comprise a first display device (display panels 1002 in Fig. 8) and a second display device disposed adjacent to the first display 10device (display panels 1004 in Fig. 8), wherein one of the plurality of circuit boards (printed circuit boards 2002, 2004, 2006 and 2008 in Fig. 8) is at least partially overlapped with the first display device and the second display device (display panels 1002 and 1004 in Fig. 8) and is electrically connected with the first display device and the second display device (see printed circuit boards 2002, 2004 in Fig. 8).
Lee does not explicitly teach: 15wherein the one of the pluralities of circuit boards crosses a boundary between the first display device and the second display device.
However, Ma teaches: wherein the one of the pluralities of circuit boards crosses a boundary between the first display device and the second display device (see Figs. 5 and 8; [0013] ... “For example, the display panel of an embodiment of the present disclosure further comprises a flexible circuit board, wherein the flexible circuit board is provided between the first display region and the second display region and the drive circuit is provided on the flexible circuit board”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Lee to incorporate the teaching of Ma to configure the one of the pluralities of circuit boards to cross a boundary between the first display device and the second display device. The motivation of combining these analogous arts is to provide an arrangement which enables seamless splicing display by the first display region and the second display region and improves user experience ([0059]).

Regarding claim 2 the combination of Lee and Ma teaches the invention of claim 1 as discussed above. Lee further teaches: wherein the first display device and the second display device are arranged in juxtaposition (see display panels 1002 and 1004 in Figs. 7 and 8).

Regarding claim 3 the combination of Lee and Ma teaches the invention of claim 1 as discussed above. Lee further teaches: wherein each of the plurality 20of display devices comprises a driving substrate (flexible substrates 4102, 4104, 4106 and 4108)  and a display panel disposed on the driving substrate ([0134]... “Each of the first to fourth data flexible substrates 4102, 4104, 4106 and 4108 may connect electrically a respective one of the display panels 1002, 1004, 1006 and 1008 ”).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2017/0148374) in view of Ma (U.S. 2018/0233091) as applied to claim 3 above, and further in view of Zerwas (U.S. 2016/0357493).
Regarding claim 4 the combination of Lee and Ma teaches the invention of claim 3 as discussed above. Lee further teaches: wherein the display panel comprises a pixel array ([0069]-[0070]... “The display panel 100 includes a plurality of pixels... The pixels may be disposed in a matrix form”), and the driving substrate drives the display panel ([0019] ... “the display panel driver may further include a flexible substrate connecting the controller with the display panel and a driving chip mounted on the flexible substrate. The driving chip may generate the driving signal”).
The combination of Lee and Ma does not explicitly teach: the driving substrate has a refresh rate.
However, Zerwas teaches: the driving substrate has a refresh rate ([0070] … “the refresh frequency of the monitor, about 60 times per second”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Lee and Ma to incorporate the teaching of Liu to configure the driving substrate to have a refresh rate. The motivation of combining these analogous arts is to provide a display apparatus and display control method, which can automatically detect the topology of the plurality of sub display panels of the display panel, so that the debugging process on the display panel can be accelerated ([0005]).

Regarding claim 5, the combination of Lee, Ma and Zerwas teaches the invention of claim 4 as discussed above. Zerwas further teaches: wherein the refresh rate is in a range from 60 Hz to 3840 Hz ([0070] … “the refresh frequency of the monitor, about 60 times per second”).

Claim(s) 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2017/0148374) in view of Ma (U.S. 2018/0233091) as applied to claim 1 above, and further in view of Liu (U.S. 2019/0065133).
Regarding claim 6 the combination of Lee and Ma teaches the invention of claim 1 as discussed above. Lee does not explicitly teach: wherein the plurality of display devices are electrically connected to each other in a cascading manner.
However, Liu teaches: wherein the plurality of display devices are electrically connected to each other in a cascading manner (Fig. 1a; [0038] ... “Referring to FIG. 1A, the plurality of sub display panels D are cascaded in row direction, that is, in a sequential order of D11, D12, D13, D23, D22, D21, D31, D32 and D33”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Lee and Ma to incorporate the teaching of Liu to configure the plurality of display devices to be electrically connected to each other in a cascading manner. The motivation of combining these analogous arts is to provide a display apparatus and display control method, which can automatically detect the topology of the plurality of sub display panels of the display panel, so that the debugging process on the display panel can be accelerated ([0005]).

Regarding claim 7 the combination of Lee and Ma teaches the invention of claim 1 as discussed above. Lee further teaches: wherein the first display 5device and the second display device start displaying different sub-frames in sequence.
However, Liu teaches: wherein the first display 5device and the second display device start displaying different sub-frames in sequence (Fig. 1a; [0038]... “Referring to FIG. 1A, the plurality of sub display panels D are cascaded in row direction, that is, in a sequential order of D11, D12, D13, D23, D22, D21, D31, D32 and D33. The display data sending device 120 partitions display data, such as image data and video data, according to each sub display panel D, and sequences the partitioned display data following the same sequential order for use by the corresponding sub display panels D to display”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Lee and Ma to incorporate the teaching of Liu to configure the first display 5device and the second display device start displaying different sub-frames in sequence. The motivation of combining these analogous arts is to a display apparatus and display control method, which can automatically detect the topology of the plurality of sub display panels of the display panel, so that the debugging process on the display panel can be accelerated ([0005]).

Regarding claim 12 the combination of Lee teaches the invention of claim 8 as discussed above. Lee further teaches: wherein the first display panel and the second display panel start displaying different sub-frames in 25sequence.
However, Liu teaches: wherein the first display panel and the second display panel start displaying different sub-frames in 25sequence (Fig. 1a; [0038]... “Referring to FIG. 1A, the plurality of sub display panels D are cascaded in row direction, that is, in a sequential order of D11, D12, D13, D23, D22, D21, D31, D32 and D33. The display data sending device 120 partitions display data, such as image data and video data, according to each sub display panel D, and sequences the partitioned display data following the same sequential order for use by the corresponding sub display panels D to display”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Lee to incorporate the teaching of Liu to configure the first display panel and the second display panel to start displaying different sub-frames in 25sequence. The motivation of combining these analogous arts is to a display apparatus and display control method, which can automatically detect the topology of the plurality of sub display panels of the display panel, so that the debugging process on the display panel can be accelerated ([0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622